          Case 2:19-cv-01836-JAM-DMC Document 1 Filed 09/13/19 Page 1 of 6


1    Amy Lynn Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
2
     30 East Butler Pike
3    Ambler, PA 19002
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
5    aginsburg@creditlaw.com
     Attorney for Plaintiff
6

7
                      UNITED STATES DISTRICT COURT
8                FOR THE EASTERN DISTRICT OF CALIFORNIA
9
                                             )   Case No.:
10                                           )
     DARCY WALKER,                           )   COMPLAINT FOR DAMAGES
11
                                             )   FOR VIOLATION OF THE
12               Plaintiff.                  )   TELEPHONE CONSUMER
                                             )   PROTECTION ACT 47 U.S.C. § 227
13         v.                                )   ET SEQ.
14
                                             )
     CAPITAL ONE,                            )   JURY TRIAL DEMANDED
15                                           )
                    Defendant.               )
16
                                             )
17                                           )
18

19                                   COMPLAINT

20         DARCY WALKER (“Plaintiff”), by and through her attorneys, KIMMEL &
21
     SILVERMAN, P.C., alleges the following against CAPITAL ONE (“Defendant”):
22
                                   INTRODUCTION
23

24         1.    Plaintiff’s Complaint is based on the Telephone Consumer Protection
25   Act 47 U.S.C. § 227, et seq. (“TCPA).
26

27                                         -1-
                                  PLAINTIFF’S COMPLAINT
28
           Case 2:19-cv-01836-JAM-DMC Document 1 Filed 09/13/19 Page 2 of 6


1

2
                               JURISDICTION AND VENUE
3
           2.     Jurisdiction of this court arises pursuant to 28 U.S.C. § 1331 grants
4

5    this court original jurisdiction of all civil actions arising under the laws of the

6    United States. See Mins v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L.
7
     Ed. 2d 881 (2012).
8
           3.     Defendant conducts business in the State of California and as such,
9

10   personal jurisdiction is established.
11         4.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
12

13

14
                                             PARTIES

15         5.     Plaintiff is a natural person residing in Etna, California.
16
           6.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
17
           7.     Defendant is a company with its headquarters located at 1680 Capital
18

19
     One Dr., McLean, VA 22101.

20         8.     Defendant is a “person” as that term is defined by 47 U.S.C. §
21
     153(39).
22
           9.     Defendant acted through its agents, employees, officers, members,
23

24   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

25   representatives, and insurers.
26

27                                             -2-
                                      PLAINTIFF’S COMPLAINT
28
              Case 2:19-cv-01836-JAM-DMC Document 1 Filed 09/13/19 Page 3 of 6


1

2
                                 FACTUAL ALLEGATIONS
3
              10.   Plaintiff has a cellular telephone number.
4

5             11.   Plaintiff only used this number as a cellular telephone number.

6             12.   Defendant placed repeated harassing telephone calls to Plaintiff on
7
     her cellular telephone.
8
              13.   When contacting Plaintiff on her cellular telephone, Defendant used
9

10   an automatic telephone dialing system, automated messages, and/or a prerecorded
11   voice.
12
              14.   Defendant’s calls to Plaintiff’s cellular telephone would usually begin
13

14
     with a pre-recorded voice or a noticeable delay before Plaintiff was transferred to

15   a live agent or the call terminated.
16
              15.   Plaintiff also received automated voicemails from Defendant.
17
              16.   Defendant’s telephone calls to Plaintiff cellular telephone were not
18

19
     made for “emergency purposes.”

20            17.   Shortly after calls began, Plaintiff demanded that Defendant stop
21
     placing calls to her cellular telephone, thereby revoking any consent that
22
     Defendant may or may not have thought it had to call her.
23

24            18.   Once Defendant was aware its calls were unwanted, any further calls

25   could only have been for the purpose of harassment.
26

27                                            -3-
                                     PLAINTIFF’S COMPLAINT
28
           Case 2:19-cv-01836-JAM-DMC Document 1 Filed 09/13/19 Page 4 of 6


1          19.    Plaintiff found the Defendant’s repeated calls upsetting, harassing,
2
     aggravating, annoying, frustrating, and invasive.
3

4

5                                   COUNT I
                          DEFENDANT VIOLATED THE TCPA
6

7
           20.    Plaintiff incorporates the foregoing paragraphs as though the same

8    were set forth at length herein.
9
           21.    Defendant initiated multiple automated telephone calls to Plaintiff’s
10
     cellular telephone using a prerecorded voice.
11

12         22.    Defendant initiated automated calls to Plaintiff using an automatic

13   telephone dialing system.
14
           23.    Defendant’s calls to Plaintiff were not made for emergency purposes,
15
     but rather were placed in its attempts to attempt to collect an alleged account
16

17   balance owed by Plaintiff.
18         24.    After Plaintiff told Defendant to stop calling, Defendant was on notice
19
     that any applicable consent, if any ever existed, was revoked.
20
           25.    Defendant’s acts as described above were done with malicious,
21

22   intentional, willful, reckless, wanton, and negligent disregard for Plaintiff’s rights
23
     under the law and with the purpose of harassing Plaintiff.
24

25

26

27                                           -4-
                                    PLAINTIFF’S COMPLAINT
28
           Case 2:19-cv-01836-JAM-DMC Document 1 Filed 09/13/19 Page 5 of 6


1           26.    The acts and/or omissions of Defendant were done unfairly,
2
     unlawfully, intentionally, deceptively, and fraudulently and absent lawful right,
3
     legal defense, legal justification, or legal excuse.
4

5           27.    As a result of the above violations of the TCPA, Plaintiff has suffered

6    the loss and damages set forth above entitling Plaintiff to an award of statutory,
7
     actual, and treble damages.
8

9

10          WHEREFORE, Plaintiff, DARCY WALKER, respectfully prays for a
11   judgment as follows:
12
               a. All actual damages suffered pursuant to 47 U.S.C. § 227(b)(3)(A);
13

14
               b. Statutory damages of $500.00 per telephone call in violation of the

15                 TCPA pursuant to 47 U.S.C. § 227(b)(3)(B);
16
               c. Treble damages of $1,500 for each call in violation of the TCPA,
17
                   pursuant to 47 U.S.C. §§ 227(c)(5)(B) and 227(c)(5)(C);
18

19
               d. Injunctive relief pursuant to 47 U.S.C. § 227(b)(3); and

20             e. Any other relief deemed appropriate by this Honorable Court.
21

22
                                DEMAND FOR JURY TRIAL
23

24          PLEASE TAKE NOTICE that Plaintiff, DARCY WALKER, demands a

25   jury trial in this case.
26

27                                            -5-
                                     PLAINTIFF’S COMPLAINT
28
        Case 2:19-cv-01836-JAM-DMC Document 1 Filed 09/13/19 Page 6 of 6


1

2

3                                    RESPECTFULLY SUBMITTED,
4
                                     KIMMEL & SILVERMAN, P.C..
     DATED: 9/13/19
5
                                    By:_/s/ Amy L. Bennecoff Ginsburg
6                                      Amy L. Bennecoff Ginsburg (275805)
7
                                       Kimmel & Silverman, P.C
                                       30 East Butler Pike
8                                      Ambler, PA 19002
                                       Telephone: (215) 540-8888
9
                                       Facsimile (215) 540-8817
10                                     Email: aginsburg@creditlaw.com
                                       Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                    -6-
                             PLAINTIFF’S COMPLAINT
28
